In an action to recover damages for personal injuries and property damage, etc., the defendant appeals from an order of the Supreme Court, Kings County (Held, J.), dated June 28, 1991, which denied its resubmitted motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The resubmitted affidavits of the plaintiffs’ experts satisfy this Court’s directive to set forth the experts’ qualifications and the evidentiary facts upon which they base their opinion (see, Bramble v Sears, Roebuck & Co., 172 AD2d 793).
Moreover, the resubmitted affidavits raise triable issues of *447fact about the cause of the subject fire, thereby precluding summary judgment. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.